IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


USA FEDERAL CREDIT UNION,               : No. 44 MAL 2017
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
KATHERINE S. GARGES,                    :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.